DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2005/0010095) in view of Mauch (US 2012/0197246).
Regarding claim 1, Stewart discloses an electroporation catheter comprising: a longitudinally-extending catheter shaft (62, 704 shows catheter body) comprising a proximal end portion and a distal end portion that abuts the proximal end portion; a handle (view figures 9 for specific embodiment, [Para 0111 discusses handpiece 708]) attached to the proximal end portion of the catheter shaft (716 attaching handle 708 to catheter represented by dotted line); and a loop member (shaping wire 706) pull wire (pull wire 33) in a spiral configuration on an inside surface of the distal end portion of the catheter shaft for forming a loop member on the distal end portion of the catheter shaft (view figure 9 for spiral distal end section) wherein the loop member pull wire is attached to an attachment point on the distal end portion of the catheter shaft and to an attachment point on the handle the proximal end of the pull wire would be connected to the controlling handle member [0111-0117 with the shaping wire is slidably disposed within the catheter body 704 for selectively forming the distal portion 720 to the shape illustrated in Figure 9 and is considered by the examiner to be connected to an attachment point of the distal end portion of the catheter shaft and to the handle], and wherein the loop member pull wire is in the spiral configuration while the proximal end portion and distal end portion are in a straight configuration (view figure 9 with linear proximal section shown leading up to the spiral section intermediate portion 718 with linear leader section [discussed in Para 0115 and 0116]), but fails to explicitly disclose wherein the loop member pull wire is in the spiral configuration on the inside surface of the distal end portion while the proximal end portion and distal end portion are in a straight configuration. However, Mauch discloses a catheter with a guidewire shaft and a shape memory component wherein the loop member pull wire is in the spiral configuration while the proximal and distal end portions are in a straight configuration [Para 0034-0036]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the catheter of Stewart utilize a spiral configured pull wire as taught by Mauch. Doing so would allow for a simpler catheter design that avoids the requirement of deployment components built into the catheter and allows for reliable positioning of electrodes against a vessel wall. [Para 0033 Mauch]
Regarding claim 2, Stewart discloses the electroporation catheter of claim 1, further comprising one or more electrodes on the catheter shaft (electrodes 730, view figure 9).  
Regarding claim 3, Stewart discloses the electroporation catheter of claim 1, further comprising a guide wire lumen (view figure 8-9, [Para 0110 mentions that the shaping wire 706 can be fixed with a lumen which is not shown in the figure]).
Regarding claim 4, Stewart discloses the electroporation catheter of claim 1, wherein the loop member pull wire is formed from a memory shape alloy [Para 0064 and 0080 discusses the overview of the adjustable loop which can be incorporated into the embodiment of figure 9].   
Regarding claim 5, Stewart discloses the electroporation catheter of claim 4, wherein the memory shape alloy is a nickel-titanium memory shape alloy [Para 0064 and 0080 discusses the overview of the adjustable loop which can be incorporated into the embodiment of figure 9 and para 0099 discusses nickel-titanium].   
Regarding claim 6, Stewart discloses the electroporation catheter of claim 5, wherein the loop member pull wire is heat set to a pre-determined spiral configuration [Para 0064, 0080 and 0099 discuss the overview of the adjustable loop which can be incorporated into the embodiment of figure 9].   
Regarding claim 7, Stewart discloses the electroporation catheter of claim 1, wherein the catheter shaft is formed from a braided material ([Para 0096] and Figure 8 discusses braided shaft assembly).  
Regarding claim 8, Stewart discloses the electroporation catheter of claim 7, wherein the catheter shaft includes one or more layers of a polyether block amide material [Para 0096]. 
Regarding claims 9 and 10, Stewart discloses the electroporation catheter of claim 8, but fails to disclose wherein the one or more layers of the polyether block amide material includes zones of varying stiffness and wherein the distal end portion of the catheter shaft has a different stiffness than the proximal end portion of the catheter shaft. However, Mauch discloses various catheter configurations and material types that can vary based on the desired type of use including using various stiffnesses if required [Para 0036-0038]. While it is an obvious feature when having a flexible and navigable distal end and a hand-held proximal portion to have various stiffnesses in order for the device to operate as desired, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the catheter of Stewart be comprised of various materials to alter the stiffness along the length of the catheter as taught by Mauch. Doing so would provide a catheter with the strength and stability to navigate through the body to the target site and a different stiffness at the treatment end when dealing with fragile tissue areas in order to treat the patient safely and effectively.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As discussed with the applicant, the Stewart reference cannot be maintained as a 102 reference. However, upon review, other catheters utilize various shapes for pull members as well as the implementation of shape memory material [Para 0033-0036 of Mauch] which can take on straight configurations when desired as well as spiral or helical configurations as claimed in order to help with navigation and even anchoring of the device in a desired location. The combination of Stewart and Mauch render the claimed invention obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794